l                        .'.. ).,                                                ,   ,.: .




I
I


I




I




                                            DI:I




                         purpose of th 1s                    arid         I:Il
                         th6r Suffolk
                                                                    lv.
                         amc I
                                                                          DOSC




                                                        on




                     (3) lrstly, th6 part          agrea that
    Agraement iepresentE their
    oiilly chanEed dr,'amended.l
    rhat f,e consulted rrith: his
    to Bxecuting thls docunent
    t€flni.. .;..' ..' .:.,..:.,r .
                     ,
         ,,,.1   :
         t,'                        '
                          '.            '


     a.13 .4S
    Date of Execution

    ?.   -       te: .t(            .
                                                     RobgI
